DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 1 (similar to claims 8 and 15) recites generating a tree representing a plurality of datasets; parsing the tree into an algebraic representation of the tree; identifying a plurality of terms in the algebraic representation, each term in the terms comprising at least two factors, each of the two factors associated with a dataset in the plurality of datasets; generating a metadata object of the plurality of terms; serializing the metadata object to generate serialized terms; and storing the serialized terms in a metadata file associated with the plurality of datasets. 
The limitation of identifying a plurality of terms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer processor to perform both the identifying and generating steps are parsing, serializing and storing. The computer processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating information based on identifying steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.

Therefore, claim 1 (similar to claims 8 and 15) is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 7, 9 – 14 and 16 – 20 are merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claims 2, 9 and 16, there is no indication that the element (the generating a tree comprising identifying a root node of the tree, the root node comprising a right-most dataset in the plurality of datasets; and identifying one or more child nodes, the child nodes including at least one child node associated with a root dataset) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, these claims do not amount to more than the abstract idea.
As to claims 3, 10 and 17, there is no indication that the element (the parsing the tree comprising identifying at least one horizontal join and representing the horizontal join as a product) improves the functioning of a computer or improves any other 
As to claims 4, 11 and 18, there is no indication that the element (the parsing the tree comprising identifying at least one vertical join and representing the vertical join as a summation) improves the functioning of a computer or improves any other technology. It merely provides conventional computer implementation. Therefore, the claim does not amount to more than the abstract idea.
As to claims 5, 12 and 19, there is no indication that the element (the identifying a plurality of terms comprising expanding the algebraic representation by factoring the algebraic representation) improves the functioning of a computer or improves any other technology. It merely provides conventional computer implementation. Therefore, the claim does not amount to more than the abstract idea.
As to claims 6, 13 and 20, there is no indication that the element (the serializing the metadata object comprising generating a binary representation of the plurality of terms) improves the functioning of a computer or improves any other technology It merely provides conventional computer implementation. Therefore, the claim does not amount to more than the abstract idea.
As to claims 7 and 14, there is no indication that the element (t receiving, by the processor, a command to access the plurality of datasets; loading, by the processor, the metadata file; scanning, by the processor, the plurality of terms in the metadata file; and building, by the processor, a composite dataset based on the scanning) improves the functioning of a computer or improves any other technology. It merely provides 
Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over (USPAT 10,178,190) issued to Ping Qiao et al. (“Qiao”) and in view of (USPGPUB 2010/0076818) issued to Harold Peterson et al. (“Peterson”).
With respect to claims 1, 8 and 15, Qiao teaches a method, a program product and an apparatus comprising: 
generating a tree representing a plurality of datasets (Fig. 2 and 3: see column 2, lines 19 – 22 and column 8, lines 50 – 52: clickstream data has a plurality of clickstream data points, each clickstream data point including a user identifier, a current webpage, a source webpage, a click time and a length of stay; computes a click path correlation between the current user and other users, using the clickstream data);
parsing the tree into an algebraic representation of the tree column 2, lines 22 – 30: to compute the click path correlation between the current user and the other users, the method divides the plurality of clickstream data points into one or more sessions, wherein difference between the click times of any two adjacent sessions sequentially sorted by their respective click times is less than or equal to a first preset time threshold, and generates a clickstream path tree in each session using the respective current webpage and its source webpage); 
identifying a plurality of terms in the algebraic representation, each term in the terms comprising at least two factors, each of the two factors associated with a dataset in the plurality of datasets (Qiao: column 9, lines 39 – 56: The current webpage and the source webpage may be in the form of a URL Universal Resource Locator), which may 
generating a metadata object of the plurality of terms (Qiao: column 8, lines 20 – 49, A structured clickstream data may include a user identifier, a current webpage, a source webpage, a click time, and the length of stay, etc. An example of these structured clickstream data is as follows: (25)    IP=61.18.186.132  (26)    DATE TIME=23/Feb/2013:00:00:03  (27)    ENTRY=/search.china.alibaba.com/business/k-300\xd4\xaa\xca\xce\xc6\xb7\xb- b\xec\xc5\xfa_p-3_offset-7_sortPromotion-false_n- y.html  (28)    REFERER=/search.china.alibaba.com/business/k-300%D4%AA%CA%CE%C6%B7%BB%EC%- C5% FA_p-2_offset-7_sortPromotion-false_n-y.html  (29)    COOKIE ID=61.15.72.11.1305814706754.4).
Qiao does not explicitly teach serializing the metadata object to generate serialized terms; and storing the serialized terms in a metadata file associated with the plurality of datasets.
Peterson discloses serializing the metadata object to generate serialized terms (Para [0262]: Raw binary clickstream report files are generated at the clients 12 as serialized Java objects. A separate file is generated for each registered user on a client 12, and also for a default person to include click data for unregistered or unknown users); and 
storing the serialized terms in a metadata file associated with the plurality of datasets (Para [0263]: The serialized Java clickstream report files are uploaded using a BackWeb upstream facility to the servers (the update server 424 and content server 
Both of Qiao and Peterson are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Qiao’s extracting user behavior features to personalize recommendations with teachings of Peterson’s behavior tracking and user profiling system in order to generating tree-like metadata structure for composite datasets.
Modification would track behavior and profiling users in interactive computer networks used for such marketing. Provide a new mechanism for the marketing of digital content, which substantially eliminates purchase-time communications of the digital content to the end consumers and ambivalent to the underlying nature of the digital content.





As to claims 3, 10 and 17, the parsing the tree comprising identifying at least one horizontal join and representing the horizontal join as a product ((Qiao: Figure 3 and output results).
As to claims 4, 11 and 18, the parsing the tree comprising identifying at least one vertical join and representing the vertical join as a summation (Qiao: Fig. 5, item c and column 11, line 64 – column 12, line 3: Step S14 assigns a hierarchical weight to each merged node. The hierarchical weight to each combined node may be determined according to an average length of stay of the node, which is calculated by dividing a total length of stay of the node by a total number of pageviews of the node, where the totals are summed over the plurality of clickstreams).
As to claims 5, 12 and 19, the identifying a plurality of terms comprising expanding the algebraic representation by factoring the algebraic representation (Qiao: Figure 4 and 5, and column 14, lines 50 – 67). 
As to claims 6, 13 and 20, the serializing the metadata object comprising generating a binary representation of the plurality of terms (Peterson: Para [0262], Raw binary clickstream report files are generated at the clients 12 as serialized Java objects).
As to claims 7 and 14, receiving a command to access the plurality of datasets;
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,733,198 issued to Marschner, discloses receiving an input data set comprising multiple rows by a data pre-processing system, where each row comprises values of multiple attributes, including a value of a composite attribute that is nested and comprises attributes including another composite attribute and configuring attribute values of a subset of the input data set arranged in columns for display, could be used as an obviousness type office action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 12, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162